, Wright, J.
Counsel for complainant fall into the error of treating Ross, and not the Company, as the respondent *73against whom he is to have all or the principal relief prayed for in his bill. If the pleadings were framed, or rather the action commenced, so as to entitle him to relief, as thus claimed, we would not be prepared to say that he should not have it. It is, however, nowhere alleged in the bill that Ross made any promise or entered into any agreement with complainant. Complainant does not pretend that he obligated himself to convey the lot to Ross, and that Ross undertook to pay for it. On the contrary, he denies everything of the kind, throughout all of his pleadings, either expressly or by implication. Throughout this entire case he insists that the Company is the debtor and the respondent against whom he is entitled to judgment. And yet, strangely enough, as it seems to us, he insists that because from the pleadings as they stand between him and Ross, he may be entitled to relief as against Ross, (or the Company, if the Company is to be held to the issue as Ross makes it,) therefore there was error in dismissing his bill. The Company denies all collusion or combination with Ross, and all fraud; and there is nothing in the case justifying the conclusion that it should be held or concluded by his answer, or any thing contained in it.
So far then as the present case shows, the Company denies all interest in the property, or the making of the promises charged in the bill. The bill states that complainant made the bond, but there is no pretense that the Company executed a note or notes, or otherwise than verbally, (except as implied from the terms of the bond,) ever promised to make the payments therein recited. The bond is signed by complainant; the Company disclaims all benefit or advantage from it, and denies the promises charged therein. To sustain this charge, no evidence whatever was introduced. And therefore, without looking into other parts of tho case, or considering what may be the equities of the transaction between Ross and complainant, upon the facts stated in the pleadings, and an issue properly arising, we conclude that this bill was properly dismissed.
Decree affirmed.